The defendants contend that an order should be made reimbursing Minerva D. Hopwood for taxes paid by her on the real estate in the amount of $492. This court found that Minerva D. Hopwood held the legal title to the property in trust for the plaintiff. It is contended that a trustee is entitled to be reimbursed for expenditures made in connection with the administration of the trust, including the payment of taxes. Defendants cite 54 American Jurisprudence, 413, Section 520; 124 A.L.R., 1416;Mannix, Assignee, v. Purcell, 46 Ohio St. 102, 19 N.E. 572, 15 Am. St. Rep., 562, 2 L.R.A., 753. *Page 125 
The defendants contend that the court was in error in holding that the payment of taxes on the property by Minerva D. Hopwood was a voluntary payment. We do not deem it necessary to discuss the law in regard to this matter. After a reconsideration of this question, we are of the opinion the trustee should be reimbursed for taxes paid by her with six per cent interest from date of payment. Such an order appears to this court as being equitable and just and more in accord with the maxim that "he who seeks equity must do equity." Plaintiff will be granted a decree upon making such reimbursement. The former opinion is confirmed in every other respect.
Judgment accordingly.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 126